J-S37026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

ANDREW SAINT LODGE

                        Appellant                 No. 2014 MDA 2013


          Appeal from the PCRA Order entered November 4, 2013
             In the Court of Common Pleas of Dauphin County
             Criminal Division at No: CP-22-CR-0003084-2008


BEFORE: LAZARUS, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                   FILED SEPTEMBER 29, 2014

     Appellant, Andrew Saint Lodge, appeals from the November 4, 2013

order of the Court of Common Pleas of Dauphin County dismissing his

petition pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-46. Upon review, we remand for further proceedings.

     The underlying facts are not at issue here. For a detailed recitation,

we direct the reader to our memorandum issued in connection with the

direct appeal.   See Commonwealth v. Lodge, No. 183 MDA 2011,

unpublished memorandum at 1-5 (Pa. Super. filed October 3, 2011).      We

must, however, recount the procedural aspects of this matter.

     On January 6, 2011, following a bench trial, the trial court found

Appellant guilty of three counts of recklessly endangering another person,

and one count each of possession with intent to deliver, fleeing or
J-S37026-14



attempting to elude police, and reckless driving. On the same day, the trial

court sentenced Appellant to an aggregate term of eight and one-half to

eighteen

we affirmed the judgment of sentence on October 3, 2011.         See Lodge,

supra

allowance of appeal.   See Commonwealth v. Lodge, 47 A.3d 846 (Pa.

2012).

      Appellant filed a pro se PCRA petition on May 9, 2013. The PCRA court

appointed counsel for Appellant and granted counsel 45 days to file a

supplemental PCRA petition.      The PCRA court subsequently granted a

request for an extension of time to file a supplemental PCRA petition. On

August 5, 2013, appointed counsel filed a motion to withdraw as counsel

under Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.3d 213 (Pa. Super. 1988) (en banc),

which the PCRA court granted on September 27, 2013. Contemporaneously,

the PCRA court filed a notice of intent to dismiss the PCRA petition. Both the

notice and the application to withdraw (and accompanying material) were

mailed to Appellant at SCI Somerset, where he was serving his sentence.




Clerk of Courts. On November 4, 2013, the PCRA court dismissed the PCRA

petition.   The order denying the PCRA petition was mailed to Appellant,

certified with return receipt. On November 13, 2013, Appellant appealed the

                                    -2-
J-S37026-14



order denying his PCRA petition.     In response, the PCRA court entered an

order directing Appellant to file a Rule 1925(b) statement within 21 days

from entry of order, warning Appellant, inter alia, that failure to file a timely

Rule 1925(b) statement would result in waiver. PCRA Order, 11/22/13.

      On January 7, 2014, having received no 1925(b) statement from

Appellant, the PCRA court issued a Rule 1925(a) opinion suggesting



concise statement, as per its November 22, 2013 order. Trial Court Opinion,

1/7/14.    After filing his appellate brief, Appellant filed with this Court a




                                                                     t filed with

the PCRA court a motion for leave to file a concise statement nunc pro tunc.

Interestingly, it took approximately one month to request leave to file a

concise statement despite the fact Appellant, in anticipation of an order from

the trial court directing him to do so, had one already prepared. See Motion

for Leave to File Nunc pro Tunc Concise Statement of Matters Complained of

on Appeal, 4/17/14, at 1. The only reason Appellant did not file his concise

statement any time sooner was because the trial court never ordered him to

do so. Id. The PCRA court took no action on Appe

file a nunc pro tunc concise statement.

      On appeal, Appellant raises four claims of ineffective assistance of

counsel.    Before we can address the merits of the claims, we must

                                      -3-
J-S37026-14



determine whether the claims raised before us were properly preserved for

our review.     Appellant argues he did not receive the November 22, 2013



at 6. He provides, however, no support for his bald allegation.

       Given Appellant is acting pro se



to File Nunc pro Tunc Concise Statement of Matters Complained of on

           which would have shed light on this issue, we are constrained to

remand to the PCRA court for further proceedings consistent with this

memorandum.1 See Pa.R.A.P. 1925(c)(1).

       Accordingly, we remand to the PCRA court to determine whether the

                                                                   nt. Should

the PCRA court determine that Appellant was in fact served with said order,

the PCRA court shall file with this Court a memorandum explaining its

findings and conclusions within 60 days of the return of the original record to

the PCRA court.       Additionally, within the same timeframe, the trial court




April 17, 2014. Should the PCRA court determine Appellant was not served
____________________________________________


1

to file a Rule 1925(b) statement will be excused based merely upon bald

Commonwealth v. Hess, 810 A.2d 1249, 1255 n.9 (Pa. 2002).



                                           -4-
J-S37026-14




1925(b) issues (as



memorandum to be filed with this Court within 60 days of the return of the

original records to the PCRA court.

      Matter remanded for further proceedings. Jurisdiction retained.




                                      -5-